DETAILED ACTION
This Non-Final Office Action is in response to claims filed 10/4/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2022, 1/26/2022, 9/9/2021, 1/14/2021, and 11/25/2019 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 3, 5-7, 12, and 14-16 are objected to because of the following informalities:  
Claims 3 and 12 recites determining the at least one charging station that is within the remaining distance includes analyzing the current geo-location of the electric vehicle, the current state of charge of the electric vehicle, the remaining distance that the electric vehicle is capable of traveling and querying a station database to determine the at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling. The limitation of “and” should be inserted between the limitations of “the electric vehicle” and “the remaining distance” for readability, assuming that the current geo-location, current state of charge, and remaining distance are all analyzed.
Claims 5 and 14 recite predicting at least one perspective travel path of the electric vehicle, wherein the current geo-location of the electric vehicle, the current state of charge of the battery of the electric vehicle, and the at least one travel routine is analyzed to predict the at least one perspective travel path of the electric vehicle (emphasis added). The Examiner believes that the limitation of “perspective” should instead recite “prospective,” in light of this term’s common definition. Claims 6, 7, 15, and 16 are objected to for similar reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (US 2012/0019204 A1), hereinafter Matsuo.
Claim 1
Matsu discloses the claimed computer-implemented method for presenting electric vehicle charging options, comprising: 
determining a current geo-location of an electric vehicle (see at least ¶0032, regarding “locator 17 positions a present position of the vehicle. The locator 17 calculates positions of latitude/longitude by employing a GPS (Global Positioning System), a gyrosensor, and a vehicle speed signal”); 
determining a current state of charge of a battery of the electric vehicle (see at least ¶0035, regarding “a remaining charged amount by employing a charged amount of a battery,” depicted in Figure 1 as being used by the battery remaining charged amount monitoring means 25); 
determining at least one charging station that is within a remaining distance that the electric vehicle is capable of traveling based on the current geo-location of the electric vehicle and the current state of charge of the battery of the electric vehicle (see at least ¶0053, with respect to Figure 5, regarding “charging station guiding means 13 calculates a remaining vehicle-drivable distance by dividing the remaining charged amount of the battery by this numeral value; and if a charging station is present along the road of the selected branching destination, compares the calculated vehicle-drivable distance with a distance up to the above-described charging station (S340). Then, the charging station guiding means 13 judges whether or not the distance up to the charging station and 
presenting a charging station map user interface that pin points the current geo-location of the electric vehicle and the at least one charging station (see at least ¶0052, with respect to Figure 5, regarding “the charging station guiding means 13 displays the arrow marks 34 and the direction names in accordance with the branching directions for the respective branching directions of the specific crossing which is to be guided, and when the charging stations are present in the branching destinations, displays the charging station marks 37 and distances up to the relevant charging stations (S331),” where “HMI (Human Machine Interface) means 12 determines a content to be displayed on the display means 11,” as described in ¶0031). 
Figures 2, 6, and 7 depict various embodiments of presenting charging stations 37, 38 and the current position 32 of the vehicle.
Claims 2 and 11
Matsuo further discloses that determining the current state of charge further includes determining the remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle and an average speed of the electric vehicle (see at least ¶0035, regarding “a battery remaining charged amount monitoring means 25 calculates how long a vehicle can be driven based upon a remaining charged amount by employing a charged amount of a battery and information about a speed of the vehicle. Since a drive distance is calculated by 
Matsuo further discloses that the method of Figure 5 (i.e. step S130 of Figure 3) is only performed when a specific crossing is determined to be present (i.e. step S120 is YES in Figure 3), where at least one road type that is located within a vicinity of the current geo-location of the electric vehicle (i.e. national road, prefectural road, or a road lower than or equal to a city road) is required to be determined prior to identifying the presence of a specific crossing, as described in ¶0043, with respect to Figure 5; therefore, Matsuo further discloses determining the remaining distance that the electric vehicle is capable of traveling based on at least one road type that is located within a vicinity of the current geo-location of the electric vehicle, given that only national or prefectural road types may be used for determining the remaining distance.
Claims 3 and 12
Matsuo further discloses determining the at least one charging station that is within the remaining distance includes analyzing the current geo-location of the electric vehicle, the current state of charge of the electric vehicle, the remaining distance that the electric vehicle is capable of traveling to determine the at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling (see 
Matsuo further discloses determining the at least one charging station that is within the remaining distance includes querying a station database to determine the at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling (see at least ¶0050, regarding “the charging station guiding means 13 retrieves a charging station located along a road for each of branched destinations (S310). Such a charging station that a number of a road link connected to a crossing which is to be guided is made coincident with a number recorded in the column of the road link recorded in the charging station DB 22, which is one of the information about the respective charging stations, corresponds to a charging station located along the road connected to the crossing;” ¶0035, with respect to Figure 12). The charging stations accessed from charging station DB 22 in step S310 that are determined to be reachable by the vehicle in step S350 of Matsuo are applied to teach this limitation.
Claims 4 and 13
Matsuo further discloses determining at least one travel routine associated with an operator of the electric vehicle, wherein the at least one travel routine is determined based on analyzing a 36Atty. Dkt. No. HRA-46305location log that includes a log of locations at which the electric vehicle is driven, parked, or charged (see at least ¶0036, with respect to Figure 13, regarding “the roads on which the vehicle drove are recorded in the drive history DB 24 in the drive order”).
Claims 5 and 14
Matsuo further discloses predicting at least one perspective travel path of the electric vehicle (see at least ¶0041, regarding that “FIG. 2 shows a guidance example of the above-described situation: (1) when the vehicle approaches the specific crossing,” where “this branching point is suitably employed as a location point by which a destination is predicted under such a condition that a route is not indicated;” ¶0049, with respect to Figure 5, regarding “the charging station guiding means 13 extracts a road connected to the node thereof so as to analyze a shape of this crossing, and when a link extended from a road where the vehicle is presently being driven is assumed as an enter link, the charging station guiding means 13 judges driving directions of respective roads with respect to the roads (roads where vehicle is not presently being driven) which escape from the crossing (S300)”). Specifically, Matsuo teaches that different branching destinations associated with the identified specific crossing in Matsuo are analyzed to display the guidance direction(s) appropriately, such that the determined guidance direction(s) associated with reachable charging locations may reasonably be applied to teach the at least one perspective travel path.
Matsuo further discloses that the current geo-location of the electric vehicle (in step S101, described in ¶0045), the current state of charge of the battery of the electric vehicle (in step S340, described in ¶0053), and the at least one travel routine (in step S220, described in ¶0047) is analyzed to predict the at least one perspective travel path of the electric vehicle (see Figure 5, which represents step S130 in Figure 3, depicting the dependence of step S350 and S430 on steps S101, S340, and S220, in light of all associated Figures 3, 4, and 5).
Claims 6 and 15
Matsuo further discloses that determining the at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling includes determining at least one charging station that is within a predetermined distance of the at least one perspective travel path of the electric vehicle (see at least ¶0050, with respect to step S310 of Figure 5, regarding “when there is no charging station, since there are some possibilities that a process may become very long, as a range to be retrieved, this range must be defined up to a predetermined distance along the road, for example, defined from this crossing up to 50 Km ahead”).
Claims 7 and 16
Matsuo further discloses that presenting the charging station map user interface includes pin pointing the at least one charging station that is within the predetermined distance of the at least one perspective travel path of the electric vehicle (see at least Figures 2, 6, and 7, depicting various embodiments of the HMI, in which charging stations 37, 39 are depicted with their associated distances; ¶0050, with respect to step S310 of Figure 5). 
Claims 8, 17, and 20
Matsuo further discloses presenting the charging station map user interface includes presenting an incentive that is associated with the at least one charging station (see at least Figures 2, 6, and 7, depicting various embodiments of the HMI, in which attention mark 35 and warning mark 36 are depicted for particular charging stations). When the vehicle cannot reach the charging station (step S350 is NO), either a warning mark 36 or an attention mark 35 is depicted next to the charging station indicator, depending on whether the charging station exists, as described in ¶0054, with respect an incentive that is associated with the at least one charging station.
Claim 10
Matsuo discloses the claimed system (see at least Figure 1) for presenting electric vehicle charging options, comprising a memory storing instruction when executed by a processor (see at least ¶0052, with respect to Figure 1) cause the processor to perform the method of claim 1.
Claim 19
Matsuo discloses the claimed non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor (see at least ¶0052, with respect to Figure 1) perform the method of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Yoshimura et al. (US 2017/0074671 A1), hereinafter Yoshimura.
Claims 9 and 18
Matsuo does not further disclose determining a current geo-location of at least one additional electric vehicle that is capable of charging the electric vehicle and presenting the charging station map user interface to pin point the location of the current geo-location of the additional electric vehicle. However, incorporating mobile charging stations into the stationary charging station of Matsuo would be obvious to one of ordinary skill in the art.
Specifically, Yoshimura discloses a similar system, in which charging stations 18, 19, 20 (similar to the charging options taught by Matsuo) are presented on display 17 described as allowing user input in ¶0087 (similar to the charging station map user interface taught by Matsuo) (see at least Figures 8 and 9). Yoshimura further discloses determining a current geo-location of at least one additional electric vehicle that is capable of charging own vehicle A (similar to the electric vehicle taught by Matsuo) and presenting on display 17 to pin point the location of the current geo-location of the additional electric vehicle (see at least ¶0086-0089, with respect to Figure 9, depicting the display of the position of vehicle B upon pressing the “agree to be coupled” button on display 17).
Since the systems of Matsuo and Yoshimura are directed to the same purpose, i.e. presenting charging options for an electric vehicle on a user interface, it would have determine a current geo-location of at least one additional electric vehicle that is capable of charging the electric vehicle and present the charging station map user interface to pin point the location of the current geo-location of the additional electric vehicle, in the same manner that Yoshimura determines a current geo-location of at least one additional electric vehicle that is capable of charging own vehicle and presenting on a display to pin point the location of the current geo-location of the additional electric vehicle, with the predictable result of enabling efficient power transfer between vehicles traveling in a group (¶0010 of Yoshimura).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661